PER CURIAM.
The action is for commissions for procuring two lessees for a certain building. Judgment was given for plaintiff. Defendants appeal.
The latter deny they ever employed plaintiff, and claim they never owned the building in question, which belonged to the Savoy Realty Company. The evidence seems to show that plaintiff had reason to know that whatever defendants did they did on behalf of the Savoy Realty Company. Moreover, the testimony hardly warrants a finding that plaintiff’s two alleged proposed lessees were, in point of fact, able, as well as willing, to make the alleged proposed lease. ( That no lease was made is not disputed. Upon the whole case we think the interests of justice would be best served by granting a new trial.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.